DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15 and 22-27 are drawn to a method and user equipment which  performs the claim features of during an SFBD slot at a downlink (DL) UE: receiving a radio frequency (RF) signal that includes a DL signal occupying a first sub-band of a slot frequency band for the SFBD slot and that further includes an uplink (UL) signal from an UL UE, the UL signal occupying a second sub-band of the slot frequency band; down converting the RF signal in frequency to form a baseband signal that includes a down converted version of the DL signal and a down converted version of the UL signal; and filtering the baseband signal to pass the down converted version of the DL signal and to substantially attenuate the down converted version of the UL signal classified in H04B 1/10.

III.	Claims 16-21 are drawn to a method of performing the claim features of during a downlink (DL) time division duplex (TDD) slot, receiving a first DL signal having a bandwidth that spans a slot frequency band; during a first sub-band-full-duplex (SBFD) slot, transmitting a first uplink (UL) signal having a bandwidth that spans only a first sub-band of the slot frequency band; and during a second SBFD slot, receiving a second DL signal having a bandwidth that spans only a second sub-band of the slot frequency band, the second sub-band being distinct from the first sub-band classified in H04L 5/14.  

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombinations are drawn to different parts in the system where scope of the subcombinations do not overlap and are not obvious.  
The subcombination drawn to the system in group I has separate utility and can be used for interference reduction than the subcombination in group II.   See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The subcombination implements a system in group I that has separate utility and can be used interference reduction than the subcombination in group II which is different in scope of the subcombination which implements the system. The subcombinations are drawn to different parts in the system and are not obvious variants.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

A telephone call was made to Jonathan Hallman on August 8 2022 to request an oral election to the above restriction requirement, and resulted in the election of Group I claims 1-15 and 22-27. As such claims 1-15 and 22-27 are being examined herein. Claims 16-21 are withdrawn as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US (2018/0248662).



Regarding Claim 1, Kim discloses a method of reducing sub-band full duplex (SBFD) user equipment (UE)-to-UE interference, comprising: during an SFBD slot (see Para [0103] i.e., The flexible FDD radio transmission scheme means a scheme for configuring DL frequency resources and UL frequency resource in a flexible manner according to individual services or application programs. In this case, a time resource may be configured on a time slot basis) at a downlink (DL) UE. (see Fig. 2 i.e., UE 110 & Para’s [0038-0039])

receiving a radio frequency (RF) signal (see Fig. 13) that includes a DL signal occupying a first sub-band of a slot frequency band for the SFBD slot (see Fig. 13 i.e., DL band for PDSCH 1353) and that further includes an uplink (UL) signal from an UL UE, (see Para’s [0006] i.e., UE to UE inter-link interference: An uplink (UL) signal transmitted by a UE is received at an adjacent UE and thus serves as interference) the UL signal occupying a second sub-band (see Fig. 13 i.e., UL band for PUSCH/PUCCH 1357) of the slot frequency band, (see Fig. 13 & Para’s [0044] i.e., In the configuration of the user equipment 110, the receiving antenna 135 receives the downlink signal from the base station and then provides the received signal to the receiver 140, [0109], & [0111-0112])

down converting the RF signal in frequency to form a baseband signal that includes a down converted version of the DL signal and a down converted version of the UL signal, (see Para [0044] i.e., In the configuration of the user equipment 110, the receiving antenna 135 receives the downlink signal from the base station and then provides the received signal to the receiver 140. The receiver 140 adjusts the received signal (e.g., filtering, amplification and frequency downconverting) (i.e., frequency downconverting of the received RF signal converts the RF signal into a baseband signal including down converted version of the entire signal) & [0114] i.e., In this case, since UL transmission and DL reception is simultaneously performed on adjacent bands, the OOB occurs in the UL band 1350 as described above. To prevent the occurrence of the OOB, a GB 1355 is configured between the band for UL transmission and the band for DL reception within the UL band 1350. In addition, in Fig. 13, the OOB occurring from the DL band 1353 to the UL band 1357 within the UL band 1350 is from the perspective of a BS (i.e., from the perspective of the UE, the interference is from the UL band to the DL band))

and filtering the baseband signal to pass the down converted version of the DL signal and to substantially attenuate the down converted version of the UL signal, (see Para [0111] i.e., Alternatively, the GB length may be determined by considering the interference strength of interference between the neighboring subbands after applying a technique for reducing the OOB interference (e.g., new waveform such as FBMC, GFDM, etc. or digital filtering at a base band (i.e., digital filtering results in passing the DL signal and attenuating the interference UL signal))  

Regarding Claim 5, Kim discloses the method of claim 1, wherein the first sub-band comprises a first contiguous portion of the slot frequency band (see Fig. 13 i.e., DL band for PDSCH 1353 portion) and the second sub-band comprises a second contiguous portion (UL band for PUSCH/PUCCH 1357 portion) of the slot frequency band, (see Fig. 13 i.e., DL band for PDSCH 1353 portion is contiguous with UL band for PUSCH/PUCCH 1357 & Para’s [0112-0114]) 

Regarding Claim 7, Kim discloses the method of claim 1, further comprising: detecting that the UL signal is causing interference at the DL UE, (see Fig. 13 & Para’s [0006], [0111] i.e., the GB length may be determined by considering the interference strength of interference between the neighboring subbands, & [0114])

Regarding Claim 15, Kim discloses the method of claim 7, wherein a detection of the interference includes an identification of a time and a frequency resource of the UL signal, (see Fig. 13 i.e., interference detected on uplink band 1350 in on a time and frequency resource & Para’s [0103] & [0111-0114] i.e., the GB length may be determined by considering the interference strength of interference between the neighboring subbands…in Fig. 13, the OOB occurring from the DL band 1353 to the UL band 1357 within the UL band 1350).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US (2018/0248662) in view of Jung et al. US (2009/0059820). 

Regarding Claim 2, Kim discloses the method of claim 1, including suggesting that the order of bands can be changed, which is different from the order of Fig. 13 (e.g., UL/GB/DL), or a different combination can be used (see Para [0114]), however Kim does not disclose the claim features of wherein the first sub-band comprises a lower sub-band and an upper sub-band of the slot frequency band and the second sub-band comprises a central sub- band of the slot frequency band, the lower sub-band being separated in frequency from the upper sub-band by the central sub-band. However the claim features would be rendered obvious in view of Jung et al. US (2009/0059820). 

Jung discloses wherein the first sub-band comprises a lower sub-band (see Fig. 7A i.e., FDD DL2) and an upper sub-band (see Fig. 7A i.e., FDD DL 1) of the slot frequency band (see Fig. 7A) and the second sub-band comprises a central sub-band (see Fig. 7A i.e., FDD UL sub-band portion) of the slot frequency band (see Fig. 7A), the lower sub-band being separated in frequency from the upper sub-band by the central sub-band (see Fig. 7A i.e., FDD DL 2 being separated in frequency from FDD DL 1 by FDD UL sub-band portion), (see Fig. 7A & Para’s [0072-0073]).

(Jung suggests exemplary embodiments of the present invention advantageously reduce resource consumption and increases frequency use efficiently by utilizing a guard interval allocated to reduce signal interference between frequency bands in a communication system (see Para [0073])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the configuration of the sub-bands for the SFBD slot as disclosed in Kim to be configured according to FDD sub-band configuration disclosed in Jung who discloses wherein the first sub-band comprises a lower sub-band and an upper sub-band of the slot frequency band and the second sub-band comprises a central sub- band of the slot frequency band, the lower sub-band being separated in frequency from the upper sub-band by the central sub-band because the motivation lies in Jung for reducing resource consumption and increasing frequency use efficiently by utilizing a guard interval allocated to reduce signal interference between frequency bands in a communication system according to the FDD sub-band configuration. 

3.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US (2018/0248662) in view of Jung et al. US (2009/0059820) as applied to claim 2 above, and further in view of Bianu USP (6,757,910). 

Regarding Claim 3, the combination of Kim in view of Jung discloses the method of claim 2, but does not disclose wherein the filtering is a high-pass filtering. However the claim feature would be rendered obvious in view of Bianu USP (6,757,910). 

Bianu disclose wherein the filtering of noise (i.e., interference) is a high-pass filtering (see Col. 1 lines 40-52 i.e., electronically adjustable adaptive high pass filter…the adaptive high pass filter is electronically adjustable as a cutoff frequency, Col. 2 lines 20-32 i.e., high pass filter circuit and method are employed according to the present invention to reduce ingress transmission noise, Col. 3 lines 1-30 & Col. 3 lines 40-46).

(Bianu suggests the high pass filtering is used to block or reduce signal occurring on an upstream carrier (see abstract & Col. 1 lines 40-52) where an adaptive high pass filter is electronically adjustable as a cutoff frequency which has the affect of blocking noise to an extent permitted by a frequency plan used in the upstream spectrum (see abstract & Col. 1 lines 40-52)). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the filtering performed for reducing interference as disclosed in Kim in view of Jung to use high-pass filtering such as the adaptive high pass filter used to reduce noise as disclosed in the teachings if Bianu because the motivation lies in Bianu that the high pass filtering is used to block or reduce signal occurring on an upstream carrier where an adaptive high pass filter is electronically adjustable as a cutoff frequency which has the affect of blocking noise to an extent permitted by a frequency plan used in the upstream spectrum. 

Regarding Claim 4, the combination of Kim in view of Jung, and further in view of Bianu discloses the method of claim 3, but does not disclose wherein the high-pass filtering is an adaptive high-pass filtering that adapts to a modification of a carrier frequency of the central sub-band.  However the claim feature would be rendered obvious in view of Bianu USP (6,757,910). 

Bianu discloses wherein the high-pass filtering is an adaptive high-pass filtering that adapts to a modification of a carrier frequency (see Col. 1 lines 40-52 i.e., electronically adjustable adaptive high pass filter…the adaptive high pass filter is electronically adjustable as a cutoff frequency…The control circuit adjusts the cutoff frequency below the lowest frequency used by the signals in the upstream path. This has the affect of blocking noise to an extent permitted by a frequency plan used in the upstream spectrum,  Col. 2 lines 20-32 i.e., high pass filter circuit and method are employed according to the present invention to reduce ingress transmission noise, & Col. 3 lines 1-30 & Col. 3 lines 40-46).

(Bianu suggests the high pass filtering is used to block or reduce signal occurring on an upstream carrier (see abstract & Col. 1 lines 40-52) where an adaptive high pass filter is electronically adjustable as a cutoff frequency which has the affect of blocking noise to an extent permitted by a frequency plan used in the upstream spectrum (see abstract & Col. 1 lines 40-52)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the adaptive high-pass filtering that adapts to a modification of a carrier frequency as disclosed in Bianu to be used to adapt to a modification of a carrier frequency of the central sub-band in Kim in view of Jung because the motivation lies in Bianu that the adaptive high pass filter is electronically adjustable as a cutoff frequency which has the affect of blocking noise to an extent permitted by a frequency plan used in the upstream spectrum. 

4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US (2018/0248662) in view of Sesia et al. US (2014/0293818). 

Regarding Claim 6, Kim discloses the method of claim 5, but does not disclose wherein the filtering is a complex filtering. However the claim feature would be rendered obvious in view of Sesia et al. US (2014/0293818).

Sesia discloses performing filtering to separate an interference signal from a received signal using complex filtering techniques (see Para’s [0270-0271]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the filtering of interference from the received signal as disclosed in Kim to use complex filtering as disclosed in Sesia because the motivation lies in Sesia to use complex filtering techniques to remove or separate an interference signal from a received signal for efficiently removing the interference. 
5.	Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US (2018/0248662) in view of Yang et al. US (2018/0323916).

Regarding Claim 8, Kim discloses the method of claim 7, including a sounding reference signal (see Para’s [0122-0123]), but does not disclose the claim feature of wherein the detecting of the interference comprising measuring a sounding reference signal received from the UL UE. However the claim feature would be rendered obvious in view of Yang et al. US (2018/0323916).

Yang discloses detecting of the interference comprising measuring a sounding reference signal received from the UL UE (see Para’s [0023-0024] i.e., Accordingly, cross-link interference (CLI) measurements may be needed for mitigate the cross-link interference…For performing CLI measurement, some reference signals may be needed for measurements by a node. In accordance with implementations of the present disclosure, a sounding reference signal (SRS) may be used for UE-UE interference measurements)

(Yang suggests cross-link interference (CLI) measurements may be needed for mitigating the cross-link interference, (see Para’s [0023-0024])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the detecting of the interference as disclosed in Kim to comprise measuring a sounding reference signal received from the UL UE based on the teachings of Yang who discloses a sounding reference signal (SRS) may be used by a node for UE-UE interference measurements because the motivation lies in Yang that cross-link interference (CLI) measurements may be needed for mitigating the cross-link interference.

Regarding Claim 9, Kim discloses the method of claim 8, but does not disclose wherein the measuring of the sounding reference signal comprises performing a reference signal received power measurement on the sounding reference signal received from the UL UE. However the claim feature would be rendered obvious in view of Yang et al. US (2018/0323916).

Yang discloses the measuring of the sounding reference signal comprises performing a reference signal received power measurement on the sounding reference signal received from the UL UE, (see Para’s [0023-0024] & [0035] i.e., The UE may be configured to measure the reference symbol received power (RSRP) of each SRS)

(Yang suggests cross-link interference (CLI) measurements may be needed for mitigating the cross-link interference, (see Para’s [0023-0024])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the detecting of the interference as disclosed in Kim to comprise measuring a RSRP measurement on the sounding reference signal received from the UL UE as disclosed in Yang who discloses a sounding reference signal (SRS) may be used by a node for UE-UE interference measurements because the motivation lies in Yang that cross-link interference (CLI) measurements may be needed for mitigating the cross-link interference.

Regarding Claim 10, Kim discloses the method of claim 8, but does not disclose wherein the measuring of the sounding reference signal comprises performing a received signal strength indicator measurement on the sounding reference signal received from the UL UE. However the claim feature would be rendered obvious in view of Yang et al. US (2018/0323916).

Yang discloses wherein the measuring of the sounding reference signal comprises performing a received signal strength indicator measurement on the sounding reference signal received from the UL UE, (see Para’s [0023-0024] & [0035] i.e., The UE may be configured to measure the reference symbol received power (RSRP) (i.e., “received signal strength indicator measurement”) of each SRS)

(Yang suggests cross-link interference (CLI) measurements may be needed for mitigating the cross-link interference, (see Para’s [0023-0024])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the detecting of the interference as disclosed in Kim to comprise measuring of a sounding reference signal comprising performing a received signal strength indicator measurement on the sounding reference signal received from the UL UE as disclosed in Yang who discloses a sounding reference signal (SRS) may be used by a node for UE-UE interference measurements because the motivation lies in Yang that cross-link interference (CLI) measurements may be needed for mitigating the cross-link interference.

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US (2018/0248662) in view of Barker et al. US (2013/0044650).

Regarding Claim 12, Kim discloses the method of claim 7, but does not disclose further comprising: adjusting a beamforming at the DL UE to spatially filter the UL signal at the DL UE responsive to a detection of the interference. However the claim feature would be rendered obvious in view of Barker et al. US (2013/0044650).

Barker discloses adjusting a beamforming at the DL UE to spatially filter the UL signal at the DL UE responsive to a detection of the interference (see Para [0023] i.e., Spatial Multiplexing and Diversity rely upon de-correlated radio channels, whereas classical Spatial Beamforming is a technique which exploits highly correlated radio channels, where multiple antennas normally arranged in a linear array are co-phased in such a manner as to direct energy to/from a particular spatial direction, and/or reject (spatially filter) co-channel interference from (an)other spatial direction(s)).

(Barker suggests spatial beamforming includes spatially filtering inter-cell co-channel interference, which in turn will improve network spectral efficiency (see Para’s [0002-0003], [0016], & [0023])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to perform responsive to a detection of the interference at the DL UE from the UL UE as disclosed Kim spatial beamforming of adjusting a beamforming at the DL UE to spatially filter detected interference as disclosed in the teachings of Barker who discloses performing spatial beamforming to spatially filter co-channel interference because the motivation lies in Barker that spatial beamforming includes spatially filtering inter-cell co-channel interference, which in turn will improve network spectral efficiency. 

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US (2018/0248662) in view of Barker et al. US (2013/0044650) as applied to claim 12 above, and further in view of Branlund USP (9,252,908).

Regarding Claim 13, the combination of Kim in view of Barker discloses the method of claim 12, but does not disclose wherein a null for the spatial filtering is directed from the DL UE to the UL UE. However the claim feature would be rendered obvious in view of Branlund USP (9,252,908).

Branlund discloses wherein a null for the spatial filtering is directed from a radio 54 to an interfering radio 52 (see Col. 3 lines 40-46 i.e., by reducing interference by directing spatial nulls of the array toward these sources of link degradation, Col. 4 lines 3-10 & Col. 5 lines 5-15 i.e., spatial nulls (zeros) are directed at interference caused by other TBRs (managed interference)).

(Branlund suggests a null for the spatial filtering is directed towards the sources of link degradation for reducing interference (see Col. 3 lines 40-46)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the spatial beamforming performed in Kim in view of Barker for reducing interference use a null for the spatial filtering directed from the DL UE to the UL UE based on the teachings of Branlund who discloses wherein a null for the spatial filtering is directed from a radio to an interfering radio because the motivation lies in Branlund that a null for the spatial filtering is directed towards the sources of link degradation for reducing interference.

8.	Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US (2018/0248662) in view of Kim US (2007/0104142).
	
Regarding Claim 22, Kim discloses a user equipment (see Fig. 2 i.e., MS 110 & Para’s [0038-0039]), comprising: a processor (see Fig. 2 i.e., Processor 155); and a transceiver (see Fig. 2 i.e., transmitter 175/ receiver 140 of MS 110), wherein the processor (see Fig. 2 i.e., Processor 155) is configured to control the transceiver (see Fig. 2 i.e., transmitter 175/ receiver 140 of MS 110),  to: receive a radio frequency (RF) signal (see Fig. 13) that includes a DL signal occupying a first sub-band (see Fig. 13 i.e., DL band for PDSCH 1353) of a slot frequency band for a sub-band-full-duplex (SFBD) slot (see Para [0103] i.e., The flexible FDD radio transmission scheme means a scheme for configuring DL frequency resources and UL frequency resource in a flexible manner according to individual services or application programs. In this case, a time resource may be configured on a time slot basis) and that further includes an uplink (UL) signal from an UL user equipment, (see Para’s [0006] i.e., UE to UE inter-link interference: An uplink (UL) signal transmitted by a UE is received at an adjacent UE and thus serves as interference) the UL signal occupying a second sub-band (see Fig. 13 i.e., UL band for PUSCH/PUCCH 1357) of the slot frequency band, (see Fig. 13 & Para’s [0044] i.e., In the configuration of the user equipment 110, the receiving antenna 135 receives the downlink signal from the base station and then provides the received signal to the receiver 140, [0109], & [0111-0112])

down convert the RF signal in frequency to form a baseband signal that includes a down converted version of the DL signal and a down converted version of the UL signal, (see Para [0044] i.e., In the configuration of the user equipment 110, the receiving antenna 135 receives the downlink signal from the base station and then provides the received signal to the receiver 140. The receiver 140 adjusts the received signal (e.g., filtering, amplification and frequency downconverting) (i.e., frequency downconverting of the received RF signal converts the RF signal into a baseband signal including down converted version of the entire signal) & [0114] i.e., In this case, since UL transmission and DL reception is simultaneously performed on adjacent bands, the OOB occurs in the UL band 1350 as described above. To prevent the occurrence of the OOB, a GB 1355 is configured between the band for UL transmission and the band for DL reception within the UL band 1350. In addition, in Fig. 13, the OOB occurring from the DL band 1353 to the UL band 1357 within the UL band 1350 is from the perspective of a BS (i.e., from the perspective of the UE, the interference is from the UL band to the DL band))

and filter the baseband signal to pass the down converted version of the DL signal and to substantially block the down converted version of the UL signal, (see Para [0111] i.e., Alternatively, the GB length may be determined by considering the interference strength of interference between the neighboring subbands after applying a technique for reducing the OOB interference (e.g., new waveform such as FBMC, GFDM, etc. or digital filtering at a base band (i.e., digital filtering results in passing the DL signal and attenuating the interference UL signal))  

Kim does not disclose the user equipment comprising a modem and the claim feature of passing the processed signal to the modem and blocking the filtered signal from being passed to the modem. However the claim feature would be rendered obvious in view of  Kim US (2007/0104142).

Kim discloses a user equipment comprising a modem (see Fig. 2 i.e., Modem unit 240 in terminal 110 & Para’s [0010-0013] i.e., the modem unit 240 processes the digital signal received from the filter unit 230 and takes charge of a call processing according to a protocol defined by WCDMA or CDMA-2000)

the user equipment passing a processed signal to the modem (see Fig. 2 i.e., Filter Unit 230 passes digital signal to the modem unit 240 and blocks filtered signal from being passed to the modem unit 240 & Para [0013] i.e., the filter unit 230 extracts a desired digital signal from the demodulated RF signal received from the RF transceiver 220, using either one of the WCDMA filter 232 and the CDMA-2000 filter 234, and transfers the extracted digital signal to the modem unit 240 (i.e., filtered or undesired signals are blocked from being passed to the modem). Further, the modem unit 240 processes the digital signal received from the filter unit 230 and takes charge of a call processing according to a protocol defined by WCDMA or CDMA-2000)

and blocking a filtered signal from being passed to the modem (see Fig. 2 i.e., Filter Unit 230 passes digital signal to the modem unit 240 and blocks filtered signal from being passed to the modem unit 240 & Para [0013] i.e., the filter unit 230 extracts a desired digital signal from the demodulated RF signal received from the RF transceiver 220, using either one of the WCDMA filter 232 and the CDMA-2000 filter 234, and transfers the extracted digital signal to the modem unit 240 (i.e., filtered or undesired signals are blocked from being passed to the modem). Further, the modem unit 240 processes the digital signal received from the filter unit 230 and takes charge of a call processing according to a protocol defined by WCDMA or CDMA-2000)

(Kim suggests the modem unit 240 processes the desired digital signal received from the filter unit 230 and takes charge of a call processing (see Para [0013])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the user equipment disclosed in Kim (‘662) which passes and blocks a received RF signal using filtering to comprise a modem such as the modem of the terminal disclosed in Kim (‘142) who discloses the terminal passes a processed desired signal to the modem and blocking filtered signals from being passed to the modem because the motivation lies in Kim (‘142) that the modem of the terminal is used for efficiently processing a desired digital signal received from the filter unit and takes charge of a call processing for achieving efficient call processing. 

Regarding Claim 26, the combination of Kim in view of Kim  discloses the user equipment of claim 22, wherein the first sub-band comprises a first contiguous portion of the slot frequency band (Kim (‘662), see Fig. 13 i.e., DL band for PDSCH 1353 portion) and the second sub-band comprises a second contiguous portion (UL band for PUSCH/PUCCH 1357 portion) of the slot frequency band, (see Fig. 13 i.e., DL band for PDSCH 1353 portion is contiguous with UL band for PUSCH/PUCCH 1357 & Para’s [0112-0114]) 

9.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US (2018/0248662) in view of Kim US (2007/0104142) as applied to claim 22 above, and further in view of Jung et al. US (2009/0059820). 
Regarding Claim 23, Kim in view of Kim discloses the method of claim 1, including suggesting that the order of bands can be changed, which is different from the order of Fig. 13 (e.g., UL/GB/DL), or a different combination can be used (Kim (‘662), see Para [0114]), however the combination of Kim in view of Kim does not disclose the claim features of wherein the first sub-band comprises a lower sub-band and an upper sub-band of the slot frequency band and the second sub-band comprises a central sub-band of the slot frequency band, the lower sub-band being separated in frequency from the upper sub-band by the central sub-band. However the claim features would be rendered obvious in view of Jung et al. US (2009/0059820). 

Jung discloses wherein the first sub-band comprises a lower sub-band (see Fig. 7A i.e., FDD DL2) and an upper sub-band (see Fig. 7A i.e., FDD DL 1) of the slot frequency band (see Fig. 7A) and the second sub-band comprises a central sub-band (see Fig. 7A i.e., FDD UL sub-band portion) of the slot frequency band (see Fig. 7A), the lower sub-band being separated in frequency from the upper sub-band by the central sub-band (see Fig. 7A i.e., FDD DL 2 being separated in frequency from FDD DL 1 by FDD UL sub-band portion), (see Fig. 7A & Para’s [0072-0073]).

(Jung suggests exemplary embodiments of the present invention advantageously reduce resource consumption and increases frequency use efficiently by utilizing a guard interval allocated to reduce signal interference between frequency bands in a communication system (see Para [0073])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the configuration of the sub-bands for the SFBD slot as disclosed in Kim in view of Kim to be configured according to FDD sub-band configuration disclosed in Jung who discloses wherein the first sub-band comprises a lower sub-band and an upper sub-band of the slot frequency band and the second sub-band comprises a central sub- band of the slot frequency band, the lower sub-band being separated in frequency from the upper sub-band by the central sub-band because the motivation lies in Jung for reducing resource consumption and increasing frequency use efficiently by utilizing a guard interval allocated to reduce signal interference between frequency bands in a communication system according to the FDD sub-band configuration. 

10.	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US (2018/0248662) in view of Kim US (2007/0104142), and further in view of Jung et al. US (2009/0059820) as applied to claim 23 above, and further in view of Bianu USP (6,757,910). 

Regarding Claim 24, the combination of Kim in view of Kim, and further in view of Jung discloses the method of claim 2, but does not disclose wherein the filter is a high-pass filter. However the claim feature would be rendered obvious in view of Bianu USP (6,757,910). 

Bianu disclose wherein the filtering of noise (i.e., interference) uses a high-pass filter (see Col. 1 lines 40-52 i.e., electronically adjustable adaptive high pass filter…the adaptive high pass filter is electronically adjustable as a cutoff frequency, Col. 2 lines 20-32 i.e., high pass filter circuit and method are employed according to the present invention to reduce ingress transmission noise, Col. 3 lines 1-30 & Col. 3 lines 40-46).

(Bianu suggests the high pass filtering is used to block or reduce signal occurring on an upstream carrier (see abstract & Col. 1 lines 40-52) where an adaptive high pass filter is electronically adjustable as a cutoff frequency which has the affect of blocking noise to an extent permitted by a frequency plan used in the upstream spectrum (see abstract & Col. 1 lines 40-52)). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the filtering performed for reducing interference as disclosed in Kim in view of Kim, and further in view of Jung to use high-pass filtering such as the adaptive high pass filter used to reduce noise as disclosed in the teachings if Bianu because the motivation lies in Bianu that the high pass filtering is used to block or reduce signal occurring on an upstream carrier where an adaptive high pass filter is electronically adjustable as a cutoff frequency which has the affect of blocking noise to an extent permitted by a frequency plan used in the upstream spectrum. 

Regarding Claim 25, the combination of Kim in view Kim, further in view of Jung, and further in view of Bianu discloses the method of claim 3, but does not disclose wherein the high-pass filter is an adaptive high-pass filter, and wherein the processor is further configured to adapt the adaptive high pass filter responsive to a modification of a carrier frequency of the central sub-band.  However the claim feature would be rendered obvious in view of Bianu USP (6,757,910). 

Bianu discloses wherein the high-pass filtering is an adaptive high-pass filtering that is adaptive responsive to a modification of a carrier frequency (see Col. 1 lines 40-52 i.e., electronically adjustable adaptive high pass filter…the adaptive high pass filter is electronically adjustable as a cutoff frequency…The control circuit adjusts the cutoff frequency below the lowest frequency used by the signals in the upstream path. This has the affect of blocking noise to an extent permitted by a frequency plan used in the upstream spectrum,  Col. 2 lines 20-32 i.e., high pass filter circuit and method are employed according to the present invention to reduce ingress transmission noise, & Col. 3 lines 1-30 & Col. 3 lines 40-46).

(Bianu suggests the high pass filtering is used to block or reduce signal occurring on an upstream carrier (see abstract & Col. 1 lines 40-52) where an adaptive high pass filter is electronically adjustable as a cutoff frequency which has the affect of blocking noise to an extent permitted by a frequency plan used in the upstream spectrum (see abstract & Col. 1 lines 40-52)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the adaptive high-pass filtering that adapts to a modification of a carrier frequency as disclosed in Bianu to be used to adapt to a modification of a carrier frequency of the central sub-band in Kim in view of Jung because the motivation lies in Bianu that the adaptive high pass filter is electronically adjustable as a cutoff frequency which has the affect of blocking noise to an extent permitted by a frequency plan used in the upstream spectrum. 

11.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US (2018/0248662) in view of in view of Kim US (2007/0104142), and further in view of Sesia et al. US (2014/0293818). 

Regarding Claim 27, the combination of Kim in view of Kim discloses the user equipment of claim 26, but does not disclose wherein the filter is a complex filter. However the claim feature would be rendered obvious in view of Sesia et al. US (2014/0293818).

Sesia discloses performing filtering to separate an interference signal from a received signal using a complex filter, (see Para’s [0270-0271]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the filtering of interference from the received signal as disclosed in Kim in view of Kim to use a complex filter as disclosed in Sesia because the motivation lies in Sesia to use complex filtering techniques to remove or separate an interference signal from a received signal for efficiently removing the interference. 

Allowable Subject Matter
Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461